     Case 2:20-cv-02456-MCE-KJN Document 10 Filed 04/01/21 Page 1 of 2


1    Michael J. Niborski (State Bar No. 192111)
     mniborski@pryorcashman.com
2    Benjamin S. Akley (State Bar No. 278506)
     bakley@pryorcashman.com
3    PRYOR CASHMAN LLP
     1801 Century Park East, 24th Floor
4    Los Angeles, California 90067-2302
     Tel: (310) 683-6900
5    Fax: (310) 943-3397
6    Attorneys for Defendant
     USAPE LLC d/b/a BAPE
7
8                             UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10
     VALERIE BROOKS                          )   Case No. 2:20-cv-02456-MCE-KJN
11                                           )
                 Plaintiff,                  )
12                                           )   ORDER GRANTING STIPULATION
           vs.                               )   TO FURTHER EXTEND TIME TO
13                                           )   RESPOND TO COMPLAINT
     USAPE LLC d/b/a BAPE et al.             )
14                                           )
                                             )
15                                           )   Complaint filed: December 10, 2020
                 Defendants.
                                             )   Complaint served: December 21, 2020
16                                           )
                                             )   New response date: April 26, 2021
17                                           )
                                             )
18                                           )
                                             )
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-02456-MCE-KJN Document 10 Filed 04/01/21 Page 2 of 2


1                                           ORDER
2          WHEREAS good cause is shown, IT IS HEREBY ORDERED that, based on the
3    concurrently filed Stipulation of the parties hereto, defendant USAPE LLC d/b/a
4    BAPE shall have up to and including April 26, 2021 to answer, move or otherwise
5    respond to the Complaint in this action.
6          IT IS SO ORDERED.
7    Dated: March 31, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1
